Title: To George Washington from Henry Philips, 24 June 1798
From: Philips, Henry
To: Washington, George



Sir.
Philad[elphi]a June 24th 1798

About two years ago I had the honor of introducing to you my brother Francis who has since returned to his family & friends in England. He felt himself so much obliged by your attention to him that he has sent out to me an etching & proof Print of a celebrated Painting by the late Mr Wright of Derby in England, with a request that I would beg your acceptance of them in his name, which I now beg leave to do; the Print is called “the Dead Soldier.”
I sent it about two months ago to Your address by one of the Packets bound to Alexandria, but the letter intended to accompany it was I find, too late for the vessel. Mrs P. joins me in presenting our respects to Mrs W. & our wishes are united that long life attended with happiness may be both your lots. With real esteem I am Sir, Your very hble servt

Henry Philips

